     Case 2:20-cv-01945-WBS-KJN Document 8 Filed 09/30/20 Page 1 of 3

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   ADREANNA CAFFERO,                       No. 2:20-cv-01945-WBS-KJN
13                 Plaintiff,

14        v.                                 ORDER RE: PLAINTIFF’S
                                             APPLICATION FOR TEMPORARY
15   SPECIALIZED LOAN SERVICING LLC,         RESTRAINING ORDER
     a business entity; FAY
16   SERVICING, LLC, a business
     entity; and DOES 1-25,
17   inclusive.

18                 Defendant.

19

20                                ----oo0oo----

21              Plaintiff Adreanna Caffero (“plaintiff”) filed this

22   action against defendants Specialized Loan Servicing, LLC (“SLC”)

23   and Fay Servicing, LLC (“Fay Servicing”) on September 28, 2020,

24   alleging violations of 12 C.F.R. § 1024.32, 12 C.F.R. § 1024.39,

25   negligence, and violations of California Business & Professions

26   Code § 17200 for unfair competition including fraudulent business

27   acts or practices.    (See generally Compl.) (Docket No. 1.)

28              On September 29, 2020, plaintiff filed an ex parte
                                         1
     Case 2:20-cv-01945-WBS-KJN Document 8 Filed 09/30/20 Page 2 of 3

1    application for a temporary restraining order to enjoin the

2    trustee’s sale of the property at 6150 T Street, Sacramento, CA,

3    95817, which was set for October 2, 2020.        (See Ex Parte

4    Application for Temporary Restraining Order (“TRO Application”)

5    (Docket No. 4).)

6               The court held a hearing on plaintiff’s application for

7    a temporary restraining order on September 30, 2020.          Sarah

8    Shapero appeared on behalf of plaintiff and Edward A. Treder

9    appeared on behalf of defendant Fay Servicing.         Mr. Treder agreed

10   on behalf of defendant Fay Servicing that the sale of the

11   property will be postponed until the court rules upon a motion

12   for preliminary injunction.

13              Plaintiff’s counsel represented that the motion for

14   preliminary injunction would only be brought against defendant

15   Fay Servicing and not against defendant Specialized Loan

16   Servicing, LLC.    Therefore, the application for a temporary

17   restraining order is MOOT, and the court ORDERS as follows:

18              1.     On or before October 5, 2020, plaintiff shall file

19   her Motion for Preliminary Injunction with all necessary

20   supporting documents;
21              2.     Defendant Fay Servicing shall file its opposition

22   to that motion on or before October 19, 2020;

23              3.     Plaintiff may file a reply on or before October

24   26, 2020; and

25              4.     The court will hear the motion for preliminary

26   injunction on November 4, 2020 at 10:00 AM.
27   ///

28   ///
                                         2
     Case 2:20-cv-01945-WBS-KJN Document 8 Filed 09/30/20 Page 3 of 3

1    IT IS SO ORDERED.

2

3    Dated:   September 30, 2020

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         3
